Co mH 1D DW On He WD HO eS

MY NY YY KY VY NY BY BY RD RR RR Re RE HEF Eee
oOo aD wn Fe WwW NY KS CO DO WAN DH FW YK OS

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

Dennis Cooper, Case No. EDGY ay CV-0238 JGB
Plaintiff,
v. JUDGMENT

Wal-Mart Real Estate Business Trust,

Defendant.

 

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to the Order filed concurrent herewith, the Motion for Summary
Judgment by Defendant Wal-Mart Real Estate Business Trust is GRANTED.
Plaintiff Dennis Cooper’s complaint against Defendant is DISMISSED with

prejudice.

Judgment is entered in favor of Defendant.

Dated: April 3, 2020 AY | Z /
- ™ a

THE(JONORABLE JESUS G. BERNAL
United States District Judge

 
